Citation Nr: 0122291	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  96-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for 
the postoperative residuals of heart surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served in the National Guard, to include a 
period of active duty for training from January 1974 to May 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant testified at a hearing at the RO before the 
undersigned member of the Board sitting at the RO in March 
1999.  The case was remanded by the Board in May 1999 for 
additional development of the evidence.  The most recent 
Supplemental Statement of the Case indicates that the claim 
was reopened by the RO, but remained denied after de novo 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
these claims has been obtained and associated with the claims 
folder.

2.  The RO's unappealed August 1974 decision, which denied 
service connection for heart disease, is final.

3. The evidence received subsequent to the unappealed August 
1974 decision, which denied service connection for heart 
disease, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the RO's unappealed August 1974 
decision, which denied service connection for heart disease, 
is new and material, and the veteran's claim for entitlement 
to service connection for postoperative residuals of heart 
surgery, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), 1110,(West 1991& Supp. 2000); 38 C.F.R. § 3.6(a) 
(2000).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2000).

The evidence of record at the time of the August 1974 
decision, which denied service connection for heart disease, 
is briefly summarized.  The service entrance examination 
showed no evidence of cardiovascular disease.  He veteran was 
seen at the dispensary in February 1974 with complaints of 
chest pain.  An examination showed that he complained of 
shortness of breath while doing severe exercise.  There was a 
history of open-heart surgery.  The diagnosis was mitral 
valve disease, status post open heart surgery.  It was 
determined that the veteran did not meet the physical 
standards at induction and he was discharged from the 
National Guard.

In August 1974 the RO denied service connection for heart 
disease.  At that time the RO determined that the veteran's 
heart disease existed prior to service and was not aggravated 
by service.  The veteran was notified of that decision and of 
his appellate rights. He did not appeal that determination. 
Thus, the August 1994 decision is final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claims by submitting new 
and material evidence.  38 U.S.C.A. § 5008 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

The evidence received since the August 1974 decision includes 
hearing testimony and extensive private medical records 
showing treatment for the veteran's heart disorder during 
1966, 1968, and from 1974 to the present.

The Board finds that this newly submitted evidence is new and 
material because this evidence for the first time provides 
detailed information regarding the preservice heart disorder.  
Accordingly the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for postoperative residuals of heart 
surgery is reopened and, to this extent only, the claim is 
granted.


REMAND

As previously discussed, the Board has found that the claim 
for service connection for heart disease has been reopened.  
Thus, any such action must now be based on a de novo review 
of the record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard the RO has undertaken extensive development in 
order to obtain evidence in support of the veteran's claim.  
A January 1976 summary from the Boston City Hospital (now 
known as the Boston Medical Center) reveals that the veteran 
had been treated at that facility in August 1974 for 
intermittent sharp chest pain and fatigue with extreme 
exertion.  It was felt that the heart disease was Functional 
Class I.  A review of the evidence indicates that this 
treatment record is not on file.  In view of the extensive 
preservice and post service treatment records, the Board is 
of the opinion that a specialized examination is warranted. 

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied.

2.  The RO should request the Boston 
Medical Center to furnish a copy of the 
medical record regarding the veteran's 
treatment in August 1974 at the Accident 
Floor.

3.  A VA examination should be conducted 
by a cardiovascular specialist to 
determine the nature, severity, and 
etiology of the veteran's heart disease.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  All tests deemed necessary 
should be conducted.

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render opinions as to whether it is as 
likely as not that preservice heart 
disease was aggravated during active duty 
for training beyond normal progression?  
A complete rationale for any opinion 
expressed should be included in the 
examination report.
 
4.  Following any additional development 
deemed necessary, the RO should 
re-adjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



